Citation Nr: 1111846	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO. 09-42 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left fifth finger with degenerative changes.

2. Entitlement to service connection for disability of the cervical spine and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a May 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran has favorable ankylosis of the left fifth finger with pain, deformity and joint disease.

2. The preponderance of the evidence demonstrates that the Veteran's current disability of the cervical spine and neck are not related to his in-service injury in the area of the neck and shoulders.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for disability of the left fifth finger are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5156, 5227, 5216-5223 (2010).

2. The criteria for service connection for disability of the cervical spine and neck are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran's service-connected disability of the left fifth finger is characterized by favorable ankylosis of the left fifth finger with deformity and degenerative joint disease, including pain on motion. Consequently, as was found by the RO, although the maximum schedular rating for ankylosis of the fifth finger is a noncompensable rating, VA regulations nevertheless provide that the minimum schedular rating of 10 percent for the joint is warranted. However, no applicable criteria for the next higher rating of 20 percent for disability of the left fifth finger are met or approximated. As a result, the Veteran's claim for an initial rating in excess of 10 percent will be denied.

Additionally, the Board will find that the preponderance of the evidence shows that the Veteran's currently diagnosed disability of the neck and cervical spine is not related to an injury to the neck and shoulder areas that he experienced during an in-service truck accident. Accordingly, entitlement to service connection for disability of the cervical spine and neck will be denied.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An April 2008 VCAA letter explained the evidence necessary to substantiate the Veteran's claims for service connection for residuals of a neck injury and for disability of the left fifth finger. This letter also informed him of his and VA's respective duties for obtaining evidence. The VCAA notice letter was issued prior to initial adjudication of the matters in August 2008. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition the RO informed the Veteran as to how disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO granted the claim for service connection for disability of the left fifth finger in a rating decision dated in August 2008, and assigned an initial rating of 0 percent. The appeal for a higher initial rating was initiated by receipt of a notice of disagreement received in October 2008. As the August 2008 rating decision on appeal granted the Veteran's claim of entitlement to service connection for disability of the left fifth finger, this claim is now substantiated. As such, his filing of a notice of disagreement as to the initial rating assigned in this determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 38 C.F.R. § 3.159(b)(3).

With regard to the duty to assist, the claims file contains service treatment records and reports of VA examinations. The Veteran has indicated that he has received no post-service treatment for the disabilities at issue. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2008 VA examinations of the Veteran's hand and the Veteran's spine were conducted based on a detailed review of the claims file, as evidenced by the content of the examination reports. The examination reports contain detailed rationales for all required findings. The report of examination of the cervical spine included details of the in-service injury and current disability and the reasons that the current disability was not related to service. The report of examination of the left hand included discussion of the Veteran's complaints of pain and flare-ups and also examination of other fingers of the hand and whether movement of those fingers was painful. The examination reports are complete and contain sufficient information and rationales for the purpose of adjudication of the Veteran's claims.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. The Veteran has been provided a meaningful opportunity to participate in the development of his claims, and all available evidence that could substantiate each claim has been obtained. 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It has been held that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-service medical records).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In the present case, there is no diagnosis or evidence of arthritis of the spine within one year of active service. Accordingly, a presumption of service connection for arthritis is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

At the Veteran's March 1980 service entrance examination, clinical evaluation of the spine and other musculoskeletal systems was normal. 

Service treatment records reflect that in September 1987 the Veteran arrived at a clinic by ambulance after an auto accident. He was assessed as having a possible neck injury. He was given a cervical collar. On follow-up treatment twelve days later the neck was noted to have right lateral tenderness with tenderness of the right trapezius, good active range of motion, and deep tendon reflexes intact. The assessment was improving muscle strain.

In October 1987 the Veteran reported to a clinic with complaints of pain on both sides of the neck  radiating down his arm for the past month. He stated he was in an accident in the field one month prior, at which time he had been seen by a physician's assistant and given Motrin. On examination he was noted to have right-side T2 area pain radiating to the right shoulder, with tenderness at T2. X-rays were reported as negative. The diagnosis was muscle spasm. 

At a VA examination in June 2008, the Veteran's in-service automobile accident was noted, including a post-accident 10-day history of radiating pain, and pain radiating into the right shoulder level at the T2 level. In-service X-rays were noted to have been negative, and the diagnosis of sprain in the service treatment records was noted. The examiner further noted the in-service emergency room records indicating that the Veteran stated he struck the windshield, and reflecting a diagnosis of trapezius and rhomboid muscle injuries. The examiner noted that he had no civilian records of treatment of the Veteran for review. 

After review of the claims file, examination, taking a history from the Veteran, and review of current X-rays, the June 2008 VA examiner's diagnoses were cervical spondylosis, degenerative disc disease of the cervical spine with no evidence of radiculopathy, and chronic cervical spine strain.

The examiner opined that the current diagnosis of chronic cervical spine strain with resulting degenerative disc disease and spondylosis was less likely than not related to the motor vehicle accident sustained in September of 1987.  He observed that X-rays at the time of the in-service injury were negative. He added that he did not find any supporting documentation of continued problems with rhomboid or trapezius injuries or continued strain due to the motor vehicle accident, nor did he find any private medical records to indicate continued problems with the cervical spine. The examiner elaborated that the conditions now found could be reasonably expected in a person of the Veteran's age, and were unrelated to military service. 

The examiner's opinion is based on an adequate review of the claims file, the history provide by the Veteran, an accurate depiction of the service treatment records, a complete examination diagnosis of the Veteran's current disability, and a sound and detailed rationale for the conclusions reached. The report is therefore afforded a very high probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At the Veteran's May 2010 Board hearing, he recounted that he injured his cervical spine in a motor vehicle accident that he had while on active duty. He indicated that he received no treatment after the accident. He further indicated that he had received no treatment for cervical spine disability after service. He described current problems moving his neck from left to right, up and down, and up in his shoulders. He described pain going into his shoulders, but indicated he did not have a problem moving the shoulders. He indicated he had no other problems with his cervical spine. He indicated that the initial in-service injury took place when a five-ton truck he was riding in slipped on the side of the road and fell into a ditch. He indicated that he hit the top of the cab of the truck. He stated that a military ambulance came to the scene, put him in a neck collar, took him to the emergency room, looked at him, and released him. He indicated that he was wearing a soft cap during the injury. He indicated that he had no other treatment during service. He asserted his belief that his current pain in the neck was caused by the in-service accident. He stated that he had never been treated by any physician for his neck pain.

Service treatment records confirm that the Veteran experienced an in-service muscular injury to the neck and shoulder areas as a result of being in a motor vehicle accident. Additionally, the June 2008 VA examiner confirmed that the Veteran has current disability of the cervical spine, diagnosed by examination, history and X-ray as cervical spondylosis, degenerative disc disease of the cervical spine with no evidence of radiculopathy, and chronic cervical spine strain. However, the Veteran has not described continuous symptoms from active service forward, has not sought treatment for the condition since discharge from service over twelve years ago, and has not been advised by a physician that his current disability of the neck is related to his in-service injury. 

Further, a June 2008 VA examiner has reviewed the symptoms reported and results of X-rays recorded during active service and compared those to the current disability, and has on these bases, with a sound rationale, found that it is less likely than not that the current disability of the neck is related to active service. The examiner further noted that the conditions now found could be reasonably expected in a person of the Veteran's age, unrelated to military service. 

Each of these aspects of the evidence of record constitutes significant evidence against the Veteran's claim for service connection, insofar as there is no competent lay or medical evidence of nexus between the Veteran's current cervical spine disability and his in-service injury. As to the essential element of medical nexus or continuity of symptomatology, the weight of the evidence is against the claim. The Veteran has not asserted continuity of symptomatology, and a well-reasoned and highly probative medical opinion finding that it is less likely than not that the Veteran's current disability is related to service and could reasonably be related to the Veteran's age rather than in-service injury is against a finding of service connection. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. §§ 3.303(b),(d).
   
As the preponderance of the evidence is against the essential element of continuity of symptomatology or medical nexus to relate the current disability to the Veteran's in-service injury, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

At a June 2008 VA examination of the Veteran's left hand, it was noted that while serving the military the Veteran wrenched his left small finger, sought treatment, and the finger was put in a splint. Since that time, he had experienced a deformity with decreased range of motion of the proximal interphalangeal joint. Subjectively he described constant moderate pain of 4/10. He indicated no history of surgery for the condition and stated that he did not take medications for the condition.

Regarding functional impairment, the Veteran indicated that the disability affected his occupation, but was not more specific. He was currently employed as a corrections officer. The Veteran indicated that his disability limited use of his left fifth finger and interfered with his activities of daily living in that it interfered with the use of the left fifth finger, but did not described those aspects of daily living that were affected. The examiner noted that the left hand was the Veteran's nondominant hand. The Veteran described flares of pain of severe, at 7/10. He indicated that the pain would occur every day and last less than one hour. 

The Veteran's inconsistent descriptions of constant pain at one point in the examination, but conversely pain lasting for less than an hour every day render his accounts of pain due to his left fifth finger disability ambiguous and less than fully credible. They are therefore afforded limited probative weight.

Examination of the left hand at the June 2008 VA examination revealed anatomical defect of the PIP joint with flexion deformity of 30 degrees. Opposition was zero throughout. Limitation of motion of fingers to palm was zero throughout. Range of motion of the left was such that the MCP's extended to zero degrees midline pain free. Flexion was zero to 60 degrees pain free. PIP extension was to zero degrees except for the fifth finger, which lacked 30 degrees to midline. Flexion was fixed at 30 degrees for the fifth finger. Other fingers flexed 0 to 90 degrees pain free. DIP extension was to 0 degrees throughout and flexion 0 to 90 degrees throughout. Muscle strength was intact 5/5 with interosseus bulk and tone as well as thenar and hypothenar eminence. Dexterity was intact. X-rays of the left hand revealed degenerative joint disease at the PIP joint in the fifth finger. The diagnosis was left fifth proximal interphalangeal joint flexion deformity with favorable ankylosis.

At the Veteran's May 2010 Board hearing, he stated that he had problems making a fist, but with a little help he could make a closed fist. He indicated that he had problems with the finger going numb every now and then. He asserted that his hand was weaker because of the finger injury. On questioning by his representative and by the undersigned, in an effort to elicit testimony as to further symptoms or effects on daily life, he indicated that he had no other symptoms related to his finger.

Of the conditions for which disability ratings may be assigned, the Veteran's disability of the left fifth finger is best characterized as favorable ankylosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5227. Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring or little finger is rated as noncompensably disabling for either the major or minor hand. Thus, application of this rating code could result in no more than a noncompensable rating, less than the currently assigned 10 percent rating. 

However, the RO noted that there was evidence of degenerative changes and deformity, and that the Veteran described pain. The RO noted that as provided by VA regulations, the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. 4.59 (painful motion). Accordingly, the RO assigned the minimum compensable rating for the joint. The minimum compensable rating for disability of the fifth finger of the minor hand is 10 percent. See, e.g, 38 C.F.R. § 4.71a, Diagnostic Code 5156 (providing that a 10 percent rating is warranted for the major or minor hand for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto). This 10 percent rating is based directly upon the functional impairment due to malalignment of the joint and pain on use of the left little finger. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The next higher rating of 20 percent is not warranted because upon examination none of the Veteran's other fingers or overall function of the hand was affected, and the Veteran's left fifth finger disability is not analogous to functional impairment or level of disability of amputation of the little finger with metacarpal resection (more than one-half of the bone lost). See 38 C.F.R. § 4.71a, Diagnostic Codes 5156 (little finger, amputation of), 5216-5223 (ratings based on disability of multiple digits). 

The Board acknowledges that the Veteran alleged at his June 2008 VA examination that he experienced significant pain during flare-ups of 7/10 and constant pain at 4/10; however, at his Board hearing, he did not describe pain, but when repeatedly asked, described only that his finger felt a little numb and that he needed a little help to make a complete fist with the little finger part of the hand. Additionally, although the Veteran indicated at his examination his disability of the left fifth finger interfered with his employment and activities of daily living, he did not provide details, and at his Board hearing, even upon repeated questioning, he indicated that he had fully described the problems presented by his left fifth finger. These did not include interference with employment or activities of daily living. Thus, the Board finds based on received hearing testimony in May 2010 that the amount of pain the Veteran related at the VA examination regarding constant pain and flare-ups was likely exaggerated, and the impact on his occupational functioning and activities of daily living was likely exaggerated, making providing an accurate examination and opinion on these points infeasible. In these respects, the Veteran was not fully credible in his description to the VA examiner of the extent of his left fifth finger disability. The Board therefore places greater weight on the objective examination findings at the June 2008 VA examination and the level of disability described by him at his May 2010 Board hearing.

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran was entitled to a higher "staged" rating for his service-connected disability, as the Court has indicated can be assigned in this type of case. However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the effective for service connection for disability of the left fifth finger, has his disability been characterized by more than favorable ankylosis of the left fifth finger with pain, deformity and degenerative joint disease, as rated by the RO and currently rated under this decision.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected disability of the left fifth finger. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). There is no indication that the Veteran has lost any time from work due to his disability. The Board further notes that there is no evidence in the claims file of frequent periods of hospitalization for disability of the left fifth finger. There is nothing to show that these problems have created marked interference with employment. Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b). Further, in Thun v. Peake, 22 Vet. App. 111 (2008), if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). Here, the rating criteria for ankylosis of the left fifth finger were found by the RO to be not adequate in light of the Veteran's complaints of pain and the deformity of the joint, so the minimum compensable rating for the joint of 10 percent was assigned. The rating assigned takes fully into account the extent functional impairment due to pain and malalignment, given that favorable ankylosis of the fifth finger of a minor hand without these additional factors warrants no more than a noncompensable rating. In light of the foregoing considerations the Board finds that this matter does not warrant referral to the Director, Compensation and Pension, for extraschedular consideration.

As the preponderance of the evidence is against assignment of a rating in excess of 10 percent, insofar as the criteria for a rating in excess of 10 percent for disability of the left little finger are not met or approximated, as discussed above, the benefit of the doubt doctrine is not for application in resolution of this appeal for a higher initial rating. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left fifth finger with degenerative joint disease is denied.

Entitlement to service connection for disability of the cervical spine and neck is denied. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


